Temple, J., concurring:
I concur in the order made in this case solely upon the-ground that I regard the question as settled by the previous decisions of this Court, as well as by the almost unbroken current of authorities in other States. I differ from much of the reasoning of my associates, and if the question were new, should be inclined to agree with the respondent upon the main question discussed. To -overturn the almost" unbroken line of decisions now, however, would not establish a rule of decision, but would make an exception merely, in the current of authorities. It would shake the confidence of every one in the stability of judicial decisions, and would add nothing to the force of the limitations upon legislative power. The people can readily circumscribe this power without doing violence to established precedents or destroying the confidence of the community in that branch of the Government which should be least influenced by popular pressure.